The opinion of the court was delivered by
Kellogg, J.
On the 26th February, 1835, Samuel Tyler conveyed by a deed of warranty certain lands in Halifax, being the lands for which this action is brought, to Nancy Tyler, the plaintiff’s intestate ; and the right of the plaintiff as her legal representative to maintain this action depends on the construction which may be given to this deed. The parties to the deed had previously been united in the bonds of matrimony, but had been, a few days prior to the execution of the deed, divorced by a decree of this court, and were then intending again to take up the journey of life together by a second entrance into the same bonds. On the occasion when this deed was executed, another deed, containing an ante-nuptial settlement in contemplation of this second marriage, was executed by and between the said Samuel Tyler of the first part, and the plaintiff’s intestate of the second part, and Robert Collins and James L. Stark, trustees, of the third part. The first mentioned deed in its granting part conveys to the plaintiff’s intestate, “ and her heirs and assigns forever, a certain piece or parcel of land situate, lying, and being in Halifax, and is the same farm on which I” (the grantor) “ now live, that is to say, one undivided half of the same, with the buildings thereon, with the privileges and appurtenances thereto belonging, bounded,” etc.— (describing the boundaries,) — “ always provided that, in the event of her decease, the same shall revert to me if living, if not, to my heirs, being the same farm which I purchased of Darius Plumb ; ” habendum to the plaintiff’s intestate “ and her heirs and assigns, to her and their own proper use, benefit, and behoof forever,” with the usual covenants of seizin, warranty, and against incumbrances, and the following clause thereto annexed, viz : — “ Always reserving the reversion to myself and heirs as stipulated in the deed.” The deed of ante-nuptial settlement 'above referred to recites that the plaintiff’s *21intestate “ is now possessed of in her demesne or of fee simple for life of one undivided half of the farm which was conveyed to her by me, the said Samuel, by deed of this date, to which reference is made for a more particular description, being the same farm which I purchased of Darius Plumb.” And also contains an agreement that if the parties of the first and second part,shall think it best to sell the share of the plaintiff’s intestate in the farm, or any part of it, they may do so, and the proceeds. of the sale shall be paid to the trustees, who shall invest the same in other real estate such as she shall choose, the deed of which shall be taken in her name, “ to whom said estate shall be granted subject to a like reversion of her present estate.” The plaintiff claims that the deed first mentioned conveyed to his intestate an estate in fee in one undivided half of the farm described in it; while the defendants claim that this deed conveyed to her only an estate for her life merely, with a reversion, after the determination of the life estate, to the grantor or his heirs. If the claim of the plaintiff in respect to the construction and legal effect of the deed is well founded, he is entitled to recover; but not otherwise.
It is clear that, in the premises or granting'part of this deed, the terms of the description, both in respect to the subject of the grant, and to the estate conveyed, are repugnant and contradictory. The grant might, in equivalent terms, be stated as a grant “ of a farm, that is to say, an undivided half of the farm, to the grantee and her heirs and assigns in fee simple, or forever, that is to say, during her natural life.” The plaintiff’s claim rests upon the rule that if there be two clauses or parts of a deed repugnant the one to the other, the first clause or part shall be received, and the latter rejected; and that where the terms of the deed are ambiguous or doubtful, the construction should be taken most strongly against the grantor, and most in favor of the grantee. Among the rules which are universally observed in the construction of all kinds of deeds, the following are stated in Shepherd’s Touchstone, p. 86 : — 1. That the construction be favorable, and as near to the minds and apparent intents of the parties as possible it may be and law will permit: for benigne sunt faciendce vnterpretationes chartarwm propter simpUcitatem laicorum. *22Et verba intentioni non e contra debent inservire. 3. That too much regard be not had to the native and proper definition, significations, and acceptance of words and sentences, to pervert the simple intentions of the parties ; * * for the law is not nice in grants, and therefore it doth oftentimes transpose words contrary to their order to bring them to the intention of the parties ; and it is a rule of law * that neither false Latin nor false English will make a deed void when the intent of the parties doth plainly appear 4. That the construction be made upon the entire deed, and that one part of it doth help or expound another, and that every word, if it may be, may take effect, and none be rejected, and that all the parts do agree together, and there be no discordance therein. In 3 Atk. 136, it is said by Lord Ch. J. Wimes, that words are not the principal thing in a deed, but the intent and design of the grantor, and that the words are to be construed in a manner most agreeable to the meaning of the grantor, and that words which are merely insensible are to be rejected. It has always been recognized as a cardinal .principle in the interpretation of deeds that the intention of the grantor, when it is plainly and clearly expressed, or can be collected or ascertained from the deed, is to be observed and carried into effect unless it is in conflict with some rule of law; and that whatever is repugnant to the general intention of the deed, or the obvious particular intention of the grantor, is to be rejected, if such intention is consistent with the rules of law. 2 Wash. Real Prop. Law, 628; State v. Trask, 6 Vt. 355. It was said by Bennett, J., in Noyes & Co. v. Nichols, 28 Vt. 159, that technical rules of construction in the interpretation of a contract are not to be resorted to where the meaning of the party is plain and obvious; and in Jackson v. Meyers, 3 Johns. 383, Kent, C. J., states the rule in these words: — “ The intent, when apparent and not repugnant to any rule of law, will control technical terms; for the intent, and not the words, is the essence of every agreement. In the exposition of deeds, the construction must be upon the view and comparison of the whole instrument, and with an endeavor to give every part of it meaning and effect.”
Applying these rules of construction to the interpretation of this deed, we think that it is impossible not to see that the intention of *23the grantor was to convey to the plaintiff’s intestate an estate for her life, and not an estate in fee. This intention is plainly expressed on the face of the deed; and the ante-nuptial settlement, which is the act of both parties, contains a distinct recognition of the fact that the estate conveyed to her by the deed was only a life estate. It is quite apparent that the deed was very unskillfully drawn, and that the words or terms used by the scrivener, which import a conveyance of an estate in fee simple, were introduced into the deed as mere words of form, without the slightest apprehension of their legal meaning or effect; and they are clearly repugnant to the general intent and purpose apparent on the face of the deed. If a life estate only was intended to be conveyed, the terms of the grant which are repugnant to this intention should be rejected, and the deed should be allowed to have effect according to its intent. The words in the deed which® express that intent are not in form or substance words creating a technical exception, reservation, or condition, but they are words which clearly define and limit the estate conveyed ; and whether we regard the premises of the deed, without reference to its other parts and clauses, or take every part of the deed into consideration, in seeking to ascertain its object and general intent, we find no more occasion to doubt that only a life estate was intended to be conveyed by it than we have to doubt that only an undivided half of the farm was the thing granted by it. Where the-purpose of the grant is clearly ascertained from the premises of the deed, and the premises contain proper words of limitation, and the habendum is repugnant to the grant, the habendum yields to the manifest intent and terms of the grant. Of so little importance is the habendum deemed, compared with the words of the grant, that if it is clearly repugnant to the grant, it is treated as of no validity or effect. 2 Wash. R. P. Law, 642 ; Shepherd’s Touchstone, 75-76. The terms in this deed which indicate the purpose to convey a life estate are a part of the grant; and we think that the repugnant words which, considered separately, would import the conveyance of an estate in fee simple are not to be preferred merely because they stand first in the grant. The words which are repugnant to each other are not contained in different clauses -in the deed, but form part of its granting clause; *24and the general intent of the deed ought not to be controlled by the mens.order of the words used. When the manifest intent of the deed appears, the words which are repugnant to it are to be rejected. The rule upon which the plaintiff relies, that a deed shall be construed most strongly against the grantor and favorably to the grantee in respect to the thing granted and the estate conveyed, is said by Prof. Washburn to be the last which courts apply, and to be one which is never resorted to so long as a satisfactory result can be reached by other rules of analysis and construction. 2 Wash. R. P. Law, 628.
Judgment of the county court for the defendants affirmed.